Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “a bottomed cylindrical cover having an opening end, a window part opened at a side surface and a cutout contiguous to the window part, the opening end being attachable to and detachable from a distal end of an insertion part of the endoscope….wherein, before being attached to the endoscope, the cover is formed to break, without use of a cutting tool and while the cover is attached to the endoscope, at the cutout and along a single fracture line by inserting a user’s own finger though the window part, to become detachable from the endoscope as a single piece.”
U.S.  2017/0238789 to Iizuka teaches an endoscope cap comprising: a bottomed cylindrical cover (30) having an open end (30h), a window part (31) opened at a side surface (FIG. 2) and a cutout (36) contiguous to the window part (FIG. 4B for example), the opening end being attachable to (para [0067]) and detachable from (para [0070]) a distal end of an insertion part of the endoscope (FIG. 2 for example); wherein, while attached to the endoscope, the cover is configured to break at the cutout along a single fracture line (38) by inserting a user’s own finger through the window part (para [0087], [0089]) to become detachable from the endoscope as a single piece (FIG. 7D for example).  However, Iizuka does not teach the cover is formed to break without use of a cutting tool.  Therefore Iizuka does not meet all of the limitations of the currently pending claim.
U.S. 2017/0000317 to Iizuka teaches an endoscope cap comprising: a bottomed cylindrical cover (21) having an open end (FIG. 4, unlabeled), a window part (21a) opened at a side surface (FIG. 4) and a cutout (21e) contiguous to the window part, the opening end being attachable to (para [0030]) and detachable from (para [0045]) a distal end of an insertion part of the endoscope (6).  However, Iizuka does not teach the cover is configured to break along a single fracture line to become detachable from the endoscope as a single piece.
Claim 1 is allowable. The restriction requirement between species a-k , as set forth in the Office action mailed on 02/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/27/2020 is partially withdrawn.  Claims 3, 6, and 8, directed to species b-d are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-19 and 21-23, directed to groups 2-5 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795